UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4817



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICIA CREPEAU,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cr-00242-LMB)


Submitted:   January 17, 2008           Decided:     January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Crepeau, Appellant Pro Se. Ryan Brandon Bolling, Paul
Anthony Embroski, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patricia    Crepeau   appeals   the   district   court’s   order

affirming the magistrate judge’s dismissal of her pending criminal

charge with prejudice.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See United States v. Crepeau, No. 1:07-cr-00242-

LMB (E.D. Va. Aug. 7, 2007).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -